Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Applicant’s submission of 37 CFR 1.132 on 12/16/2021 is acknowledged and made of the record by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr  DeIulio (see interview summary) in order to narrow the scope of the claims over the cited prior art so as to facilitate allowing of the case. 
The following examiner’s amendment is allowed since the required election was without traverse, thus the following non-elected claims are cancelled. 

   Please cancel claim 23  




Reason for Allowance
Claims 4-5, 7-8, 10-15, 17-18, 20-21 and 23 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. AKASAKA” et al., JP 2003232972 and Okada et al., JP2007-279226.
Claims 4-5, 7-8, 10-15, 17-18, and 20-21 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious while three or more fibers having an outer layer resin with an outer diameter of less than or equal to 220 microns, and at least one of the connecting portions has at least one outer surface which is positioned on a line connecting contact points of the adjacent two optical fibers when placed on a horizontal surface, a distance along a width direction between the centers of the adjacent two optical fibers is between 230 to 280 microns in combination with the rest of the limitations of the base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883